Citation Nr: 1101099	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-23 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial compensable evaluation for status post 
exploratory laparotomy for perforation of colon secondary to 
colonoscopy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1944 to November 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
entitlement to benefits under 38 U.S.C.A. § 1151.  The RO granted 
the Veteran a temporary 100 percent evaluation from July 28, 
2005, based on surgical treatment necessitating convalescence 
under 38 C.F.R. § 4.30.  The evaluation was reduced to the 
noncompensable level effective October 1, 2005.

This claim was previously before the Board in October 2009, at 
which time the Board remanded it for additional development.  The 
requested development has been completed, and the claim is 
properly before the Board for appellate consideration.

The appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 20.900(c) (2010).


FINDINGS OF FACT

The competent and probative evidence of record shows that the 
Veteran's status post exploratory laparotomy for perforation of 
colon secondary to colonoscopy has not been characterized by 
slight or recurrent symptoms.


CONCLUSION OF LAW

The schedular criteria for an initial compensable evaluation for 
status post exploratory laparotomy for perforation of colon 
secondary to colonoscopy have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.114, 
Diagnostic Code (DC) 7329 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).  

In June 2006 VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its duty 
to assist him in substantiating his claim under the VCAA.  The 
letter informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.

The Board finds that the content of the letter provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the October 2006 rating decision, July 2007 
SOC, and September 2010 SSOC explained the basis for the RO's 
action, and the SOC and SSOC provided him with additional periods 
to submit more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been obtained 
and associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in the June 2006 letter which VA sent to the Veteran.

In the October 2009 remand, the Board found that the May 2007 VA 
examination that the Veteran had was not sufficient because it 
was not clear if the VA examiner was basing her opinion of the 
Veteran's limitations on the July 2005 colon perforation or 
whether she was also including limitations resulting from the 
1985 colon cancer surgery.  The remand instructions called for an 
examination report addendum to be obtained in order to resolve 
this or for the Veteran to be scheduled for another examination 
if deemed necessary.  The Veteran was scheduled for an 
examination on August 24, 2010.  On July 13, 2010 the Veteran's 
wife called the VA Medical Center and canceled his examination 
because the Veteran did not wish to keep it.  There was no 
indication that the Veteran wanted to reschedule his appointment.  
Therefore, the Board finds that the duty to assist regarding a VA 
examination has been satisfied.  See 38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Under 38 U.S.C.A. § 1151, if a veteran suffers an injury or an 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment that is not the result of his own 
willful misconduct, and the injury or aggravation results in 
additional disability, then compensation shall be awarded in the 
same manner as if the additional disability were service-
connected.  See 38 C.F.R. §§ 3.361, 3.800(a) (2010).  In the 
present case, such an award has been made for status post 
exploratory laparotomy for perforation of colon secondary to 
colonoscopy, and the Veteran now appeals the noncompensable 
evaluation that he was assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. Part 4 (2010).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture that more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and any 
changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7329 provides ratings for resection of the large 
intestine.  Resection of the large intestine with slight symptoms 
is rated 10 percent disabling.  Resection of the large intestine 
with moderate symptoms is rated 20 percent disabling.  Resection 
of the large intestine with severe symptoms, objectively 
supported by examination findings, is rated 40 percent disabling.  
A Note to that code provides that, where residual adhesions 
constitute the predominant disability, the disability is to be 
rated under DC 7301.  38 C.F.R. § 4.114 (2010). 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with each 
other.  A single rating will be assigned under the diagnostic 
code that reflects the predominant disability picture, with 
elevation to the next higher rating where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 4.114. 

In 1985 the Veteran was diagnosed with colon cancer.  He 
underwent an exploratory laparatomy with excision of the distal 
colon cancer and excision of the anus and rectum.  As a result, 
the Veteran has had to use a colostomy bag since that time, and 
he has not had any recurrence of the colon cancer.  VA treatment 
records show that in April 2005 the Veteran reported that he 
usually had no abdominal pain, nausea and vomiting, acid reflux 
or pyrosus, or odynophagia or dysphagia.  At times he would have 
vomiting, diarrhea and abdominal discomfort if he ate a large 
meal.  VA treatment notes further indicate that during a 
colonoscopy in July 2005 his colon was perforated.  When the 
Veteran was discharged in August 2005 after repair of the 
perforation, he was instructed to not lift anything greater than 
15 pounds for six weeks, and was told that he could eat his 
regular diet.

In October 2006 the Veteran underwent a VA examination at which 
it was noted that his bowel habits had been unchanged after the 
colon perforation.  He had occasional urinary hesitancy, and 
incontinence two to three times per day.  He did not have chronic 
diarrhea, abdominal pain, or weight loss.  He was diagnosed with 
benign prostatic hypertrophy, status post exploratory laparotomy 
for perforation of the colon secondary to a colonoscopy, and 
status post excision of colon cancer with no evidence of 
recurrence or metastasis.  The examiner noted that the primary 
symptoms, urinary incontinence and hesitancy, were related to the 
benign prostatic hypertrophy, and not to the residuals of the 
colonoscopy or laparotomy.

The Veteran had another VA examination in May 2007 at which it 
was noted that there was no ongoing treatment related to the July 
2005 perforation during the colonoscopy and that the course since 
onset had been stable.  He reported left lower abdominal quadrant 
pain with distension when he over ate.  He also had diarrhea 
every other month for which he took Imodium AD.  He denied 
incontinence of the bowels or bladder, weakness, signs of 
internal bleeding, signs of septicemia, or weight loss.  The 
examiner noted that there was a mild effect on the Veteran's 
traveling, bathing, dressing, toileting, and grooming.  There was 
a moderate effect on chores, shopping, recreation, or feeding, 
and he was unable to participate in exercise and sports.  It is 
not clear from the record whether the examiner was basing her 
opinion of the Veteran's limitations only on the effects of the 
July 2005 colon perforation, or whether she was also including 
limitations resulting from the 1985 surgery for colon cancer.  
Therefore, the Board cannot give probative value to her opinion.  
See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (A medical 
opinion must support its conclusion with an analysis the Board 
can consider and weigh against other evidence in the record).

The October 2006 VA examiner opined that the Veteran's primary 
symptoms, urinary incontinence and hesitancy, were related to the 
benign prostatic hypertrophy.  Furthermore, it was noted that his 
bowel habits were unchanged after the colon perforation.  He also 
did not have chronic diarrhea, abdominal pain, or weight loss.  
The Board also notes that when the Veteran was discharged in 
August 2005 after repair of the perforation, he was instructed to 
not lift anything greater than 15 pounds for six weeks, and that 
he could eat his regular diet.  The Board cannot conclude from 
these treatment notes that the Veteran has symptoms which meet 
the criteria to be evaluated as "slight" as a result of his 
status post exploratory laparotomy for perforation of colon 
secondary to colonoscopy.  Therefore, he does not qualify for a 
10 percent evaluation under Diagnostic Code 7329, because there 
are neither slight nor recurring symptoms as a result of the 
colon perforation.  See 38 C.F.R. § 4.114.

Given the Veteran's complaints associated with employment, the 
Board has also considered whether this case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects 
that the Veteran has not required frequent hospitalization for 
the disability, and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
Further, although the Veteran experiences occupational 
impairment, there is no indication in the record that the average 
industrial impairment from the disability would be in excess of 
that contemplated by the assigned ratings.  The Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Therefore, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.

Finally, in light of the holding in Fenderson, supra, the Board 
has considered whether the Veteran is entitled to a "staged" 
rating for his status post exploratory laparotomy for perforation 
of colon secondary to colonoscopy, as the Court indicated can be 
done in this type of case.  Based upon the record, we find that 
at no time during the claims period has the disability on appeal 
been more disabling than as currently rated under the present 
decision of the Board. 

The preponderance of the evidence is against the claim, and there 
is no reasonable doubt to be resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial compensable evaluation for status post 
exploratory laparotomy, for perforation of colon secondary to 
colonoscopy, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


